Citation Nr: 0838953	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for additional chronic 
right eye disabilities.

3.  Entitlement to service connection for diminished sense of 
smell secondary to right eye injury.

4.  Entitlement to service connection for diminished sense of 
taste secondary to right eye injury.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
August 1986 to August 1991. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in September 2008; a 
transcript is of record.  Evidence was introduced at that 
time on which he signed a waiver of initial VARO 
consideration.

Service connection is also in effect for residuals, left 
wrist injury, rated as 20 percent disabling; left knee ileo-
tibial band bursitis, rated as 10 percent disabling; and 
right deltoid scar due to tattoo removal, rated as 
noncompensably disabling.  

Pursuant to actions taken just before certification of the 
case to the Board, service connection was granted for 
segments of the veteran's pending claim with regard to his 
right eye, e.g., for "recurrent periorbital cellulitis with 
history of hordeolum of the right eye", for which a 10 
percent rating was assigned.

The issues ## 2, 3 and 4 addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was exposed to significant acoustic trauma in 
service; his tinnitus has credibly purportedly been present 
in and for the decades since service, and the evidence is in 
approximate balance as to whether it may be reasonably 
associated with his in-service noise exposure.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the veteran's tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  

In view of the grant herein on the limited basis in #1, and 
action taken with regard to issues ##2, 3 and 4 there is no 
need for further discussion of notice or development.



Criteria, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition that is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

"[T]innitus is 'a sensation of noise (as a ringing or 
roaring) that is caused by a bodily condition (as wax in the 
ear or a perforated tympanic membrane."  Butts v. Brown, 5 
Vet. App. 532, 540 (1993).  Tinnitus is a noise in the ears, 
such as ringing, buzzing, roaring, or clicking.  YT v Brown, 
9 Vet. App. 195, 196 (1996).  Tinnitus is a ringing, buzzing 
noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  
59 Federal Register 17297 (April 12, 1994).  

Tinnitus was not specifically noted in the veteran's limited 
available service treatment records.  However, as identified 
above, the veteran was exposed to significant acoustic trauma 
in service.  Isolated audiometric tests in-service showed 
some incipient sensorineural high frequency losses at the 
higher levels and a concern that he watch his exposure.  His 
service documentation shows assignments to various vessels on 
both East and West Coasts.  The veteran has testified as to 
his noise associations in service, and submitted a photograph 
to illustrate the lack of ear protection during the firing of 
large noisy weapons.

There are few records available from the post-service period 
until his current claim, but the recent findings document 
ongoing and continuous tinnitus.  And more particularly, 
notwithstanding not having mentioned it in part in the past, 
the veteran has stated that he recalls that he first 
developed tinnitus in service.  Outpatient treatment records 
have made reference to symptoms of tinnitus on occasion.  By 
his own statement, the veteran has experienced ongoing 
problems with tinnitus, initially periodic and now constant, 
for many years.  It is also noted in passing that there is an 
indication that he had an increase in the bilateral tinnitus 
in February 2008 with the use of Vancomycin apparently for 
(now service-connected) infection.

It is noted there are opinions in the file from VA examiners 
who uniformly recognize that the veteran now demonstrates 
tinnitus and that it is in all probability due to exposure to 
noise.  However, there is a lack of uniformity as to whether 
it was due to noise exposure in or since service since his 
history is somewhat inconsistent in that regard.  Thus, the 
medical opinions are clearly sound.  And while his 
inconsistencies may be somewhat bothersome, this is not 
conclusively persuasive to his detriment; and since they are 
not vastly disproportionate, this must be addressed as a 
relative balance.

Given the aggregate evidence of record, the Board finds that 
there is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the veteran is competent to 
report his own symptoms and as the circumstances of its 
incurrence in service are consistent with his military 
record, noise exposure and history including his service-
connected high frequency level hearing loss of a 
sensorineural nature, as well as an apparent sensitivity to 
ototoxicity from recent drugs for service-connected right eye 
infection.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  


ORDER

Service connection for tinnitus is granted.


REMAND

Additional chronic right eye disabilities, and diminished 
sense 
of smell and taste secondary to right eye injury

Service treatment records are limited but show a variety of 
eye problems and care.

The veteran's initial claim in March 2006 was for residuals 
of a right eye injury which was modified to include residuals 
of eye infection(s).

Numerous private and VA eye examinations are of record, 
including several expert opinions to the effect that his 
right eye disabilities, [including some seemingly not yet 
service-connected], are of service origin.  

For instance, one optometrist, CS, opined in July 2008 that 
there was a greater than 50/50 probability that the veteran's 
right eye optic atrophy was related to his retrobulbar optic 
neuritis in that eye in 1991.  He further opined that he felt 
that the optic nerve problem occurred "after" he was 
discharged, e.g. "it was likely acute and of new onset"; 
and finally, that the right eye cellulitis was at least as 
likely related to his recurrent problem of hordeolum in that 
eye.  The veteran has described, and has been evaluated on 
repeated occasions, for various sensory complaints relating 
to his face and right eye area to include apparent cranial 
nerve distribution locations.  

It is unclear the exact organic nature of sensory 
deprivation, nor has this been fully addressed in the context 
of overall right eye disabilities for which he is either now 
or may be service-connected in the future.

It is also difficult to know what additional right eye 
disabilities may now exist other than those for which he has 
already been granted service connection.  

And finally, since he now does have service connection for 
some of the right eye problems, a decision which was made 
long after the other opinions were expressed, a new medical 
opinion is required as to what other problems may or may not 
be associable therewith.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Any further clinical or other private 
data the veteran may have with regard to 
his right eye and sensory complaints, and 
care and clinical findings since service 
for his right eye and purportedly related 
problems, he should provide it; VA should 
assist as feasible.

    Up-to-date VA records for all care 
should be added to the file.

2.  The veteran should be provided with 
examinations by VA physicians who have not 
previously examined him, including with 
ophthalmological and neurological 
expertise. 

The claims folder, to include a copy of this 
Remand, must be made available to any examiners 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

Responses are requested of the following:

    (a)  What are his current diagnoses and the 
nature of his eye and sensory disabilities as 
to each of the claimed disorders, based upon 
the previous medical records on file and the 
veteran's history during, and after his 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
duty, and what were they, if determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to or they 
have been in any way impacted by his (ii) 
military service; (ii) his service-connected 
disabilities; or (iii) treatment for same?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service or arose after service and 
has been either caused or aggravated beyond its 
previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his service-connected 
right eye disabilities and sensory changes upon 
his daily living, as well as his ability to 
work.  

(3)  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection on all potential 
bases.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


